Name: Council Implementing Regulation (EU) NoÃ 522/2013 of 6Ã June 2013 implementing Regulation (EU) NoÃ 267/2012 concerning restrictive measures against Iran
 Type: Implementing Regulation
 Subject Matter: Asia and Oceania;  international affairs
 Date Published: nan

 8.6.2013 EN Official Journal of the European Union L 156/3 COUNCIL IMPLEMENTING REGULATION (EU) No 522/2013 of 6 June 2013 implementing Regulation (EU) No 267/2012 concerning restrictive measures against Iran THE COUNCIL OF THE EUROPEAN UNION Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Regulation (EU) No 267/2012 of 23 March 2012 concerning restrictive measures against Iran (1), and in particular Article 46(1) and (2) thereof, Whereas: (1) On 23 March 2012, the Council adopted Regulation (EU) No 267/2012. (2) On 20 December 2012, the United Nations Security Council Committee established pursuant to United Nations Security Council Resolution (UNSCR) 1737 (2006) amended the list of persons and entities subject to the travel ban and asset freeze pursuant to UNSCR 1737 (2006), UNSCR 1747 (2007), UNSCR 1803 (2008) and UNSCR 1929 (2010), adding two entities to that list. Those entities should be included in the list of persons and entities subject to restrictive measures set out in Annex VIII to Regulation (EU) No 267/2012. (3) Furthermore, in accordance with Council Decision 2013/270/CFSP of 6 June 2013 amending Decision 2010/413/CFSP concerning restrictive measures against Iran (2), additional entities with ties to entities already listed should be included in the list of persons and entities subject to restrictive measures set out in Annex IX to Regulation (EU) No 267/2012. (4) In addition, the entries concerning certain persons and entities subject to restrictive measures set out in Annex IX to Regulation (EU) No 267/2012 should be amended. (5) There are also no longer grounds for keeping certain entities on the list of persons and entities subject to restrictive measures set out in Annex IX to Regulation (EU) No 267/2012. (6) Regulation (EU) No 267/2012 should therefore be amended accordingly. (7) In order to ensure that the measures provided for in this Regulation are effective, it should enter into force on the day of its publication, HAS ADOPTED THIS REGULATION: Article 1 Annexes VIII and IX to Regulation (EU) No 267/2012 shall be amended as set out in the Annex to this Regulation. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Luxembourg, 6 June 2013. For the Council The President A. SHATTER (1) OJ L 88, 24.3.2012, p. 1. (2) See page 10 of this Official Journal. ANNEX I. The entities listed below shall be added to the list set out in Annex VIII to Regulation (EU) No 267/2012: A. Persons and entities involved in nuclear or ballistic missiles activities Entities (1) Yas Air: Yas Air is the new name for Pars Air, a company that was owned by Pars Aviation Services Company, which in turn was designated by the United Nations Security Council in Resolution 1747 (2007). Yas Air has assisted Pars Aviation Services Company, a United Nations-designated entity, in violating paragraph 5 of Resolution 1747 (2007). Location: Mehrabad International Airport, Next to Terminal No. 6, Tehran, Iran. Date of UN designation: 10.12.2012. (2) SAD Import Export Company: SAD Import Export Company has assisted Parchin Chemical Industries and 7th of Tir Industries, a United Nations-designated entity, in violating paragraph 5 of Resolution 1747 (2007). Location: Haftom Tir Square, South Mofte Avenue, Tour Line No 3/1, Tehran, Iran. (2) P.O. Box 1584864813. Date of UN designation: 10.12.2012. II. The entities listed below shall be added to the list set out in Annex IX to Regulation (EU) No 267/2012: I. Persons and entities involved in nuclear or ballistic missile activities and persons and entities providing support to the Government of Iran B. Entities Name Identifying information Reasons Date of listing 1. Petropars Iran Company (aka: PPI) Address: No. 9,Maaref Street, Farhang Blvd, Saadet Abad, Tehran, Iran. Tel +98-21-22096701- 4. http://www.petropars.com/Subsidiaries/PPI.aspx Subsidiary of designated entity Petropars Ltd 8.6.2013 2. Petropars Oilfield Services Company (aka: POSCO) Address: Kish harbor, PPI Bldg, Tel +98-764-445 03 05, http://www.petropars.com/Subsidiaries/POSCO.aspx. Subsidiary of designated entity Petropars Iran Company 8.6.2013 3. Petropars Operation & Management Company (aka: POMC) Address: South Pars Gas, Assaluyeh, Bushehr, Tel +98-772-7363852. http://www.petropars.com/Subsidiaries/POMC.aspx Subsidiary of designated entity Petropars Iran Company 8.6.2013 4. Petropars Resources Engineering Ltd (aka: PRE) Address: 4th Floor, No. 19, 5th St., Gandi Ave., Tehran, Iran, 1517646113, Tel +98-21 88888910/13. http://www.petropars.com/Subsidiaries/PRE.aspx Subsidiary of designated entity Petropars Iran Company 8.6.2013 5. Iranian Oil Company (U.K.) Limited (IOC) Iranian Oil Company (U.K.) Limited, aka IOC. Address: NIOC House 6th Floor, 4 Victoria Street, London, United Kingdom, SW1H 0NE IOC is wholly owned by Naftiran Intertrade Company (NICO). NICO is itself designated under EU sanctions because it is wholly owned by the National Iranian Oil Company (NIOC), which is also an EU designated entity because it provides financial resources to the Governmentof Iran. All three Board Directors of IOC as at 18 December 2012 have previously worked for NIOC in a directorship role, further demonstrating the strong link between IOC and NIOC. 8.6.2013 III. The entries for the persons and entities set out in Annex IX to Regulation (EU) No 267/2012 listed below shall be replaced by the entries below: Name Identifying information Reasons Date of listing 1. Sorinet Commercial Trust (SCT) (a.k.a.: SCT Bankers; SCT Bankers Kish Company (PJS); SCT Bankers Company Branch; Sorinet Commercial Trust Bankers) 1. Kish Island branch: SCT Bankers (Kish Branch), Sadaf Tower, 3rd Floor, Suite 301, Kish Island, Iran, P.O. Box 87 Tel: 09347695504 Branch: UAE  Dubai, P.O. Box 31988 Alternative address: Kish Banking Fin Activities Center, No 42, 4th floor, VC25 Part, Kish Island BIC: SCERIRTH KSH 2. Dubai branch: SCT Bankers Kish Company (PJS), Head Office, Kish Island, Sadaf Tower, 3rd floor, Suite 301, P.O. Box 87 Tel: 09347695504 Branch: UAE  Dubai, P.O. Box 31988 Alternative address: Sheykh Admad, Sheykh Zayed Road, 31988 Dubai, UAE Alternative address: Branch: No.1808, 18th Floor, Grosvenor House Commercial Tower, Sheikh Ahmad Sheik Zayed Road, Dubai, UAE, P.O. Box 31988 Tel: 0097 14 3257022-99 E-mail: INFO@SCTBankers.com BIC: SCTSAEA1 3. Tehran branch: SCT Bankers Kish Company (PJS), Head Office, Kish Island, Sadaf Tower, 3rd Floor, Suite 301, Kish Island, Iran, P.O. Box 87 Tel: 09347695504 Branch: UAE  Dubai, P.O. Box 31988 Alternative address: Reahi Aiiey, First of Karaj, Maksous Road 9, Tehran, Iran BIC: SCERIRTH Sorinet Commercial Trust (SCT) is assisting designated entities to violate the provisions of the EU regulation on Iran and is providing financial support to the Government of Iran. SCT is part of the Sorinet Group owned and operated by Babak Zanjani. It is being used to channel Iranian oil-related payments. 22.12.2012 2. Mohammad Moghaddami FARD Date of Birth: 19 July 1956, Passport: N10623175 (Iran) issued 27 March 2007; expires 26 March 2012. Former Regional Director of IRISL in the United Arab Emirates, Managing Director of Pacific Shipping, sanctioned by the European Union, of Great Ocean Shipping Company, alias Oasis Freight Agency, sanctioned by the European Union. Set up Crystal Shipping FZE in 2010 as part of efforts to circumvent EU designation of IRISL. 1.12.2011 3. Ahmad Sarkandi Born on 30 September 1953, Iranian. Former Financial Director of IRISL since 2011. Formerly executive director of several EU-sanctioned IRISL subsidiaries who set up several front companies in which he is still registered as Managing Director and shareholder. 1.12.2011 4. Good Luck Shipping Company P.O. Box 8486  office 206/207, Ahmad Ghubash Building, Oud Mehta, Bur Dubai, UAE. Company acting on behalf of IRISL. Controlled by Mohammad Moghaddami Fard. Good Luck Shipping Company was established to replace the Oasis Freight Company alias Great Ocean Shipping Services, which was sanctioned by the EU and wound up by court order. Good Luck Shipping Company issued false transport documents for IRISL and entities owned or controlled by IRISL. Acts on behalf of EU-designated HDSL and Sapid in the United Arab Emirates. Set up in June 2011 as a result of sanctions, to replace Great Ocean Shipping Services. 1.12.2011 5. Azores Shipping Company alias Azores Shipping FZE LLC P.O. Box 113740  Office no 236, Sultan Business Center, Oud Mehta, Dubai, UAE Controlled by Mohammad Moghddami Fard. Provides services for the IRISL subsidiary, EU-designated Valfajre Shipping Company. Front company owned or controlled by IRISL or an IRISL affiliate. It is the registered owner of a vessel owned or controlled by IRISL. Moghddami Fard is a company director. 1.12.2011 6. Pacific Shipping P.O. Box 127137  Office no 334, Sultan Business Center, Oud Mehta, Dubai, UAE Acts for IRISL in the Middle East. It is a subsidiary of Azores Shipping Company. Its Managing Director is Mohammad Moghaddami Fard. In October 2010 it was involved in setting up cover companies; the names of the new ones to be used on bills of lading in order to circumvent sanctions. It continues to be involved in the scheduling of IRISL ships. 1.12.2011 IV. The entities listed below shall be deleted from the list set out in Annex IX to Regulation (EU) No 267/2012: 1. Sad Export Import Company (a.k.a. SAD Import & Export Company) 2. Yas Air 3. Oasis Freight Agency 4. Great Ocean Shipping Services (GOSS)